DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation 112(f)

1.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

2.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
(a)	Claim 1; “…a memory disposed inside the housing, operatively connected to the processor, and configured to store a plurality of application programs”
(b)	Claim 1; “…transmit the collected voice data to an external server and request the external server to construct a prediction database configured to predict an intention of the user” 
(c)	Claim 5; “…an LED configured to provide LED illumination” 
(d)	Claim 9; “…a user interface (UI) and/or user experience (UX) configured to request additional information” 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
(a) Fig. 2, Memory 140, Paragraphs 0057
(b) Fig. 2, Memory 140, Paragraph 0008 
(c) Fig. 10A & 10B, LED 1003, Paragraph 0055 
 Fig. 2, UI Module 125, Paragraph 0163
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The Abstract at lines 3-4 state in part “…at least one speaker disposed inside the;…”. This appears to be a typographical error. It appears that the Applicant intended to include the word “…at least one speaker disposed inside the housing;…”.
Appropriate correction required.


Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 4 & 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al. (US 20180199123 A1 hereinafter, Rao’123) in combination with Binder et al. (US 20140222436 hereinafter, Binder ‘436).
Regarding claim 1; Rao’123 discloses an electronic device (Fig. 1, Voice Activated Electronic Device 100) 
comprising: 
a housing (Fig. 1, Housing 102); 
a microphone (Fig. 2, Microphones 226 i.e. Housing 102 may include an array of microphones. Paragraph 0025);  
at least one speaker (Fig. 1, Speaker 104);  
(i.e. Control circuitry mechanically coupled to the housing. Paragraph 0023); 
a processor disposed inside the housing and operatively connected with the microphone, the speaker, and the communication circuit (Voice activated electronic device 100 may include one or more processors 222, storage /memory 224, communications circuitry 226, one or more microphones 228 or other audio input devices (e.g., transducers), one or more speakers 230.  Paragraph 0044); 
and a memory (Fig. 2, Memory 224) disposed inside the housing (i.e. Fig. 2 shows Memory 224 inside the housing), operatively connected to the processor (i.e. Fig. 2 shows wherein Memory 224 is coupled to Processor(s) 222), and configured to store a plurality of application programs (i.e. Storage /memory 224 may include one or more types of storage mediums such as any volatile or non-volatile memory, or any removable or non-removable memory implemented in any suitable manner to store data on electronic device 100. For example, information may be stored using computer-readable instructions, data structures, and/or program modules. Paragraph 0046)
wherein the memory stores instructions that, when executed, cause the processor, control the electronic device to: (i.e. storage /memory 224 may be implemented as computer-readable storage media ("CRSM"), which may be any available physical media accessible by processor(s) 222 to execute one or more instructions stored within storage /memory 224. Paragraph 0046).
Rao’123 does not expressly disclose the limitations as expressed below.
Binder ‘436 discloses collecting voice data of a user based on a specified condition prior to receiving a wake-up utterance invoking a voice-based intelligent assistant service (i.e. The trigger sound detector recognizes whether a voice input includes a predefined pattern (e.g., a sonic pattern matching the words "Hey, SIRI"), but is not able to (or is not configured to) convert the voice input into text or recognize a significant amount of other words. Once the trigger sound has been detected, then, the digital assistant is brought out of a standby mode so that the user can provide a voice command. Paragraphs 0007. See also Fig. 5, Steps 502-520 Paragraph 0149);
transmit the collected voice data to an external server and request the external server to construct a prediction database configured to predict an intention of the user (i.e. The digital assistant client module 264 provides the context information or a subset thereof with the user input to the digital assistant server (e.g., the 
and output, after receiving the wake-up utterance, a recommendation service related to the intention of the user based on at least one piece of information included in the prediction database (i.e.The stored portion of the sound input is provided to the speech-based service once the speech-based service is initiated (520). Thus, the speech-based service can transcribe, process, or otherwise operate on the stored portion of the sound input even if the speech-based service is not fully operational until after that portion of sound input has been received. In some implementations, the stored portion of the sound input is provided to an adaptation module of the electronic device.  Paragraph 0164)
Rao’123 and Binder ‘436 are combinable because they are from same field of endeavor of speech systems (Binder ‘436 at “Technical Field”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Rao’123 by adding the limitations as taught by Binder ‘436. The motivation for doing so would have been advantageous so that users can interact with a device in a hands-free manner without handling or even looking at the device. Therefore, it would have been obvious to combine Rao’123 with Binder ‘436 to obtain the invention as specified.

Regarding claim 4; Rao’123 discloses wherein the instructions, when executed, cause the processor to: check whether a keyword is included with the wake-up utterance based on the wake-up utterance being received (i.e. The wakeword detection module may include an expression detector that analyzes an audio signal produced by microphone(s) 208 to detect a wakeword, which generally may be a predefined word, phrase, or any other sound, or any series of temporally related sounds. An expression detector may be implemented using keyword spotting technology.  Paragraph 0050)
and determine, if a keyword is included, a weight for selecting the recommendation service based on the keyword (i.e. An expression detector may be configured to analyze the audio signal to produce a score indicating a likelihood that the wakeword is represented within the audio signal detected by microphone(s) 208. The expression 

Regarding claim 8; Rao’123 as modified does not expressly disclose the limitations as expressed below.
Binder ‘436 discloses wherein the instructions, when executed, cause the processor to: analyze the obtained voice data to recognize the speaker (i.e. The longer trigger phrase also provides a larger voice sample for the sound detectors and/or voice authenticators to process and/or analyze, thus increasing the accuracy of the voice trigger and decreasing false accepts. Paragraph 0132);
and organize the prediction database for each recognized speaker (i.e. The digital assistant client module 264 passes the additional input to the digital assistant server 106 to help the digital assistant server 106 in intent deduction and/or fulfillment of the user's intent expressed in the user request. Paragraph 0061).
Rao’123 and Binder ‘436 are combinable because they are from same field of endeavor of speech systems (Binder ‘436 at “Technical Field”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Rao’123 by adding the limitations as taught by Binder ‘436. The motivation for doing so would have been advantageous so that users can interact with a device in a hands-free manner without handling or even looking at the device. Therefore, it would have been obvious to combine Rao’123 with Binder ‘436 to obtain the invention as specified.

Regarding claim 9; Binder ‘436 discloses wherein the instructions, when executed, cause the processor to control the electronic device to output, based on the intention of the user not being clear based on at least one piece of information included in the prediction database after receiving the wake-up utterance, a user interface (UI) and/or user experience (UX) configured to request (i.e. The digital assistant client module 264 utilizes various sensors, subsystems and peripheral devices to gather additional information from the surrounding environment of the user device 104 to establish a context associated with a user input. To act on a deduced user intent, the system can perform one or more of the following: identifying a task flow with steps and parameters designed to accomplish the deduced user intent (e.g., identifying a task type), inputting specific requirements from the deduced user intent into the task flow, executing the task flow by invoking programs, methods, services, APIs, or the like (e.g., sending a request to a service provider); and generating output responses to the user in an audible (e.g., speech) and/or visual form. Paragraphs 0042 & 0059).

Regarding claim 10; Binder ‘436 discloses wherein the instructions, when executed, cause the processor to control the electronic device to: 
transmit the collected voice data to the external server on a designated unit basis (i.e. The digital assistant client module 264 provides the context information or a subset thereof with the user input to the digital assistant server (e.g., the digital assistant server 106, FIG. 1) to help deduce the user's intent. Paragraph 0059. See also Paragraph 0042 and Fig. 5, Step 518 wherein it teaches that the device stores at least a portion of the sound input in memory (518).
receive a path rule from the external server in response to the transmitted voice data (i.e. The digital assistant client module 264 passes the additional input to the digital assistant server 106 to help the digital assistant server 106 in intent deduction and/or fulfillment of the user's intent expressed in the user request. Paragraph 0061).
wherein the path rule includes information about a sequence of states of the electronic device for performing a task related to the intention of the user (i.e. Once the speech-to-text processing module 330 obtains the result of the speech-to-text processing (e.g., a sequence of words or tokens), it passes the result to the natural language processing module 332 for intent deduction. Paragraph 0077)


4.	Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Rao’123 with Binder ‘436, and further in view of Bezos et al. (US 9,786,294 B1 hereinafter, Bezos ‘294).
Regarding claim 5; Rao’123 does not expressly disclose an LED configured to provide LED illumination; wherein the instructions, when executed by the processor, cause the processor 
Bezos ‘294 discloses an LED (Fig. 2, Light(s) 108) configured to provide LED illumination (i.e. Each of the lights 108 may include, for example, a light-emitting diode ( LED), a fluorescent light, an incandescent light, a laser, a portion of a flat panel display (e.g., portion of an LCD screen), and so on. Further, each of the lights 108 may be configured to fluctuate in intensity and/or illuminate in one or more colors. Column 6, line 61 thru Column 7, line 2) 
wherein the instructions, when executed by the processor, cause the processor to control the LED illumination to vary at least one of a color, length, or thickness of LED illumination based on a context of a conversation of the user (i.e. An application and/or user may specify that the lights 108 be illuminated in a particular color when the voice-controlled device 106 enters a particular operational state. Column 6, line 61 thru Column 7, line 2).
Rao’123 and Bezos ‘294 are combinable because they are from same field of endeavor of speech systems (Bezos ‘294 at “Background”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Rao’123 by adding an LED configured to provide LED illumination; wherein the instructions, when executed by the processor, cause the processor to control the LED illumination to vary at least one of a color, length, or thickness of LED illumination based on a context of a conversation of the user as taught by Bezos ‘294. The motivation for adding an LED configured to provide LED illumination would have been advantageous so as to allow users to better interact with new age speech enabled computer devices. Therefore, it would have been obvious to combine Rao’123 with Bezos ‘294 to obtain the invention as specified.

Regarding claim 6; Bezos ‘294 discloses wherein the instructions, when executed, cause the processor to: determine, based on an amount of parameter information obtained from (i.e. As the device enters this operational state, the lights may again be illuminated in a different manner to indicate the operational state. If, for example, the user requests that the voice-controlled device initiate or launch a particular application, the device may illuminate the lights in a manner that is specific to the application, thus providing feedback to the user that the device is executing the application. If, on the other hand, the device is unable to recognize an utterance in the audio signal (e.g., determine a requested operation), the lights may be illuminated to indicate that the device is unable to recognize the utterance. Column 2, lines 57-67); 
and control the LED illumination to produce a color corresponding to the determined recommendation service (i.e. If, for example, the user requests that the voice-controlled device initiate or launch a particular application, the device may illuminate the lights in a manner that is specific to the application, thus providing feedback to the user that the device is executing the application. If, on the other hand, the device is unable to recognize an utterance in the audio signal (e.g., determine a requested operation), the lights may be illuminated to indicate that the device is unable to recognize the utterance. Column 2, lines 57-67. 

Regarding claim 7; Bezos ‘294 discloses wherein the specified condition corresponds to at least one of: voice input being greater than or equal to a specified value; voice input being present after a given duration without voice input; voice input becoming less than the specified value and then becoming greater than or equal to the specified value; physical button input is received; a specified character is input; voice input is received from multiple users; voice input is received from a given number or more users; there are multiple electronic devices in a designated space; there are multiple user accounts registered in the electronic device; the time corresponding to a schedule registered in the electronic device; or the electronic device being located in a designated space and the time corresponding to a pre-registered schedule (i.e. At 1106, the voice-controlled device 106 may illuminate the lights 108 in a manner that indicates the operational state that the voice-controlled device 106 entered into at 1104. For example, the lights 108 may be illuminated in a particular sequence, pattern, color, and/or for a particular period of time. In some instances, the lights 108 are illuminated in a color that is specified or defined by an application and/or user. Column 19, lines 48-55).

5.	Claims 11, 13 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Binder ‘436 in combination with Rao’123.
Regarding claim 11; Binder ‘436 discloses a method of operation for an electronic device capable of providing a recommendation service related to an intention of a user in response to a wake-up utterance invoking a voice-based intelligent assistant service (i.e. A method for operating a voice trigger is provided. The method includes receiving a sound input. The sound input may correspond to a spoken word or phrase, or a portion thereof. Upon a determination that the sound input includes the predetermined content, initiating a speech-based service, such as a voice-based digital assistant. The digital assistant server 106 helps to deduce the user's intent. Paragraph 0059 See Abstract & Paragraph 0059) 
the method comprising: 
collecting voice data of a user based on a specified condition prior to receiving the wake-up utterance  (i.e. The trigger sound detector recognizes whether a voice input includes a predefined pattern (e.g., a sonic pattern matching the words "Hey, SIRI"), but is not able to (or is not configured to) convert the voice input into text or recognize a significant amount of other words. Once the trigger sound has been detected, then, the digital assistant is brought out of a standby mode so that the user can provide a voice command. Paragraphs 0007. See also Fig. 5, Steps 502-520 Paragraph 0149);
transmitting the collected voice data to an external server and requesting the external server to construct a prediction database configured to predict the intention of the user (i.e. The digital assistant client module 264 provides the context information or a subset thereof with the user input to the digital assistant server (e.g., the digital assistant server 106, FIG. 1) to help deduce the user's intent. Paragraph 0059. See also Paragraph 0042 and Fig. 5, Step 518 wherein it teaches that the device stores at least a portion of the sound input in memory (518).
determining a recommendation service related to the intention of the user based on a weight and outputting the determined recommendation service (i.e.The stored portion of the sound input is provided to the speech-based service once the speech-based service is initiated (520). Thus, the speech-based service can transcribe, process, or otherwise operate on the stored portion of the sound input even if the speech-based service is not fully operational until after that portion of sound input has been received. In some implementations, the stored portion of the sound input is provided to an adaptation module of the electronic device.  Paragraph 0164).

Rao’123 discloses determining, upon receiving the wake-up utterance, a weight based on at least one piece of information stored in the prediction database (i.e. An expression detector may be configured to analyze the audio signal to produce a score indicating a likelihood that the wakeword is represented within the audio signal detected by microphone(s) 208. The expression detector may then compare that score to a wakeword threshold value to determine whether the wakeword may be declared as having been spoken. Paragraph 0050)
Binder ‘436 and Rao’123 are combinable because they are from same field of endeavor of speech systems (Rao’123 at “Background”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Binder ‘436 by adding the limitations as taught by Rao’123. The motivation for doing so would have been advantageous to eliminate performance problems within the system. Therefore, it would have been obvious to combine Binder ‘436 with Rao’123 to obtain the invention as specified.

Regarding claim 13; Binder ‘436 does not expressly disclose checking whether a keyword is included with the wake-up utterance based on the wake-up utterance being received; and determining, based on a keyword being included, the weight for selecting the recommendation service based on the keyword.
Rao’123 discloses checking whether a keyword is included with the wake-up utterance based on the wake-up utterance being received (i.e. The wakeword detection module may include an expression detector that analyzes an audio signal produced by microphone(s) 208 to detect a wakeword, which generally may be a predefined word, phrase, or any other sound, or any series of temporally related sounds. An expression detector may be implemented using keyword spotting technology.  Paragraph 0050);
(i.e. An expression detector may be configured to analyze the audio signal to produce a score indicating a likelihood that the wakeword is represented within the audio signal detected by microphone(s) 208. The expression detector may then compare that score to a wakeword threshold value to determine whether the wakeword may be declared as having been spoken. Paragraph 0050)
Binder ‘436 and Rao’123 are combinable because they are from same field of endeavor of speech systems (Rao’123 at “Background”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Binder ‘436 by adding checking whether a keyword is included with the wake-up utterance based on the wake-up utterance being received; and determining, based on a keyword being included, the weight for selecting the recommendation service based on the keyword as taught by Rao’123. The motivation for doing so would have been advantageous to eliminate performance problems within the system. Therefore, it would have been obvious to combine Binder ‘436 with Rao’123 to obtain the invention as specified.

Regarding claim 14; Binder ‘436 discloses wherein the electronic device includes an LED configured to provide LED illumination, (i.e. Each of the lights 108 may include, for example, a light-emitting diode ( LED), a fluorescent light, an incandescent light, a laser, a portion of a flat panel display (e.g., portion of an LCD screen), and so on. Further, each of the lights 108 may be configured to fluctuate in intensity and/or illuminate in one or more colors. Column 6, line 61 thru Column 7, line 2);
and wherein outputting the determined recommendation service comprises varying at least one of the color, length, or thickness of the LED illumination based on a context of a conversation of the user (i.e. An application and/or user may specify that the lights 108 be illuminated in a particular color when the voice-controlled device 106 enters a particular operational state. Column 6, line 61 thru Column 7, line 2).

6.	Claim 15 are rejected under 35 U.S.C. 103 as being unpatentable over Binder ‘436 in combination with Rao’123 and further in view of Bezos ‘294.
Regarding claim 15; Binder ‘436 as modified does not expressly disclose the limitation as expressed below.
Bezos ‘294 discloses wherein outputting the determined recommendation service includes: determining, based on an amount of parameter information obtained from conversations of a user exceeding a specified value, the recommendation service based on the obtained parameter information (i.e. While or prior to indicating the operational state, the device may begin processing the audio signal to recognize the utterance in the signal. The operational state of the device may then change to a state of processing and the lights may be illuminated in a different manner to indicate the changed operational state. After recognizing the utterance in the audio signal, the device may identify an operation requested in the utterance, perform an operation requested in the utterance and enter an operational state associated with performing the operation. Column 2, lines 47-67)
and controlling the LED illumination to produce a color corresponding to the determined recommendation service (i.e. As the device enters this operational state, the lights may again be illuminated in a different manner to indicate the operational state. Column 2, lines 47-67).
Binder ‘436 and Bezos ‘294 are combinable because they are from same field of endeavor of speech systems (Bezos ‘294 at “Background”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Rao’123 by adding the limitation as taught by Bezos ‘294. The motivation for adding an LED configured to provide LED illumination would have been advantageous so as to allow users to better interact with new age speech enabled computer devices. Therefore, it would have been obvious to combine Binder ‘436 with Bezos ‘294 to obtain the invention as specified.

Claims 16 & 20 are rejected under 35 U.S.C. 103 as being obvious over Binder ‘436.
Regarding claim 16; Binder ‘436 discloses a method of operation for a server to provide a recommendation service related to an intention of a user in response to a wake-up utterance invoking a voice-based intelligent assistant service (i.e. The digital assistant client module 264 provides the context information or a subset thereof with the user input to the digital assistant server (e.g., the digital assistant server 106, FIG. 1) to help deduce the user's intent. Paragraph 0059. See also Paragraph 0042 and Fig. 5, Step 518 wherein it teaches that the device stores at least a portion of the sound input in memory (518);
the method comprising: 
receiving voice data from an electronic device (i.e. The digital assistant client module 264 provides the context information or a subset thereof with the user input to the digital assistant server (e.g., the digital assistant server 106, FIG. 1). Paragraph 0059)
analyzing the context of a user's conversation included in the voice data (i.e. The digital assistant client module 264 provides the context information or a subset thereof with the user input to the digital assistant server (e.g., the digital assistant server 106, FIG. 1) to help deduce the user's intent. Paragraph 0059);
determining whether the voice data is sufficient to identify the user's intention based on the analyzed context (i.e. The one or more processing modules 114 utilize the data and models 116 to determine the user's intent based on natural language input and perform task execution based on the deduced user intent. Paragraph 0045) 
generating a path rule based on the voice data being sufficient to identify the user's intention (i.e. Digital assistant system 300 performs at least some of the following: identifying a user's intent expressed in a natural language input received from the user; actively eliciting and obtaining information needed to fully deduce the user's intent (e.g., by disambiguating words, names, intentions, etc.); determining the task flow for fulfilling the deduced intent; and executing the task flow to fulfill the deduced intent. In some implementations, the digital assistant also takes appropriate actions when a satisfactory response was not or could not be provided to the user for various reasons. Paragraph 0074)
and cumulatively storing the voice data based on the voice data not being sufficient to identify the user's intention(i.e. Sound inputs are stored in memory as they are received and passed to an upstream detector so that a larger portion of the sound input can be analyzed. Paragraph 0012);  
(i.e. The digital assistant client module 264 provides the context information or a subset thereof with the user input to the digital assistant server (e.g., the digital assistant server 106, FIG. 1) to help deduce the user's intent. Paragraph 0059. See also Paragraph 0042 and Fig. 5, Step 518 wherein it teaches that the device stores at least a portion of the sound input in memory (518).
and transmitting, based on the electronic device receiving the wake-up utterance, at least one path rule included in the prediction database to the electronic device  (i.e.The stored portion of the sound input is provided to the speech-based service once the speech-based service is initiated (520). Thus, the speech-based service can transcribe, process, or otherwise operate on the stored portion of the sound input even if the speech-based service is not fully operational until after that portion of sound input has been received. In some implementations, the stored portion of the sound input is provided to an adaptation module of the electronic device.  Paragraph 0164).
Binder ‘436 disclosed most of the subject matter as described as above except that Binder ‘436 uses “trigger words or phrases” as opposed to wake words. For instance Binder ‘436 at the Abstract teaches wherein method includes, upon a determination that at least a portion of the sound input corresponds to the predetermined type, determining whether the sound input includes predetermined content, such as a predetermined trigger word or phrase.
However, it would have been obvious to one of ordinary skilled in the art to replace Wake word with trigger words because they are synonymous in meaning.  The motivation for doing so would have been advantageous so that that users can interact with a device in a hands-free manner without handling or even looking at the device. Therefore, it would have been obvious for Binder ‘436 to teach the stated limitation.

Regarding claim 20; Binder ‘436 discloses wherein the prediction database stores information about at least one of text data obtained from the voice data, the speaker, a weight related to the speaker information, applications executable in the electronic device, states of the (i.e. Sound inputs are stored in memory as they are received and passed to an upstream detector so that a larger portion of the sound input can be analyzed. Paragraph 0012).


Allowable Subject Matter
1.	Claims 2, 3, 12 & 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
2.	Claim 3 depends on objected claim 2. Therefore, by virtue of it’s dependency, Claim 3 is also indicated as objected subject matter.
3.	Claim 18 & 19 depend on objected claim 17. Therefore, by virtue of their dependency, Claims 18 & 19 are also indicated as objected subject matter.

Examiner’s Reasons for Indication of Objected Subject Matter
Rao’123 discloses wherein voice activated electronic devices are described herein. In some embodiments, the voice activated electronic device may include a housing forming a cavity. An array of microphones, one or more speakers, and one or more cameras may be located within the cavity. Furthermore, the voice activated electronic device may include a display screen and a touch screen, which may both be coupled to the housing such that the housing is substantially enclosed. In some embodiments, the array of microphones is positioned about the housing such that audio input may be detectable from audio output by the speaker(s) while the speaker(s) are outputting audio. For instance, one or more vibration mitigators may be included to dampen vibrations that may affect a performance and functionality of the one or more components located within the cavity. 

Bezos ‘294 discloses architectures and techniques to visually indicate an operational state of an electronic device. In some instances, the electronic device comprises a voice-controlled device configured to interact with a user through voice input and visual output. The voice-controlled device may be positioned in a home environment, such as on a table in a room. The user may interact with the voice-controlled device through speech and the voice-controlled device may perform operations requested by the speech. As the voice-controlled device enters different operational states while interacting with the user, one or more lights of the voice-controlled device may be illuminated to indicate the different operational states.
Rao’123 either alone or in combination with Binder ‘436  and Bezos ‘294 fail to disclose calculating, based on receiving the wake-up utterance, a difference between a first time point at which collection of voice data is started and a second time point at which the wake-up utterance is received; and determine a weight for selecting the recommendation service based on a magnitude Claims 2, 3, 12 & 17-18 as objected subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P. Goddard can be reached on 517-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MARCUS T. RILEY, ESQ.
Examiner
Art Unit 2677



/MARCUS T RILEY/Primary Examiner, Art Unit 2677